Order, Supreme Court, New York County, entered on May 18, 1977, denying defendant, National Telefilm’s (NTA) motion for a preliminary injunction and partial summary judgment and modifying a prior order of the court, unanimously modified, on the law, only to the extent of deleting from the third decretal paragraph all of the language following the word "denied”. As so modified, the order appealed from is in all other respects affirmed, without costs and without disbursements. The gratuitous language contained in the third decretal paragraph only serves to confuse the correct observations made earlier by the court that: "I made no finding that your termination was a proper one * * * that matter of rightful or wrongful termination of this contract must await a trial.” The question of whether or not the license agreement between the parties was lawfully terminated on June 25, 1976 cannot be determined on the basis of the record presently before the court. NTA’s motion for a temporary injunction was properly denied. It did not make the requisite showing of a clear legal right to the injunction sought or that it would be irreparably harmed without it. "A temporary injunction should not be granted unless the [movant] shows a clear legal right thereto and, in addition shows that he would be irreparably damaged if an injunction were not granted before trial.” (De Candido v Young Stars, 10 AD2d 922.) Nor did NTA demonstrate that it cannot be adequately compensated by money damages. Insofar as the order appealed from modified the court’s earlier order which required the posting of a bond by NTA to cover any judgment which might be obtained against it, it was merely a result of reconsideration and a realization that a bond was unnecessary under the circumstances, especially where plaintiff is already in possession of valuable property belonging to NTA. Concur—Murphy, P. J., Lupiano, Birns and Capozzoli, JJ.